Exhibit32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350 AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF2002 In connection with the Quarterly Report of Ignite Restaurant Group,Inc. (the “Company”) on Form10-Q for the period ended September 26, 2016 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Brad A. Leist, Senior Vice President and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, to my knowledge, that: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 2, 2016 /s/ Brad A. Leist Brad A. Leist Senior Vice President and Chief Financial Officer
